Title: William Frederick Van Amringe and Others to James Madison, 2 April 1834
From: Van Amringe, William Frederick,Smith, Thomas S.,Dallam, John,Grath, S. W. M.,Buck, Ephraim
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Phila:
                                
                                 Apl 2nd. 1834.
                            
                        
                        (committee of the Jefferson Democratic Society of Philadelphia)
                        
                        The undersigned, a Committee on behalf of the Jefferson Democratic Society of the City and County of
                            Philadelphia, have the honor of inviting you to a dinner, to be given, by the Society on the 14th. of April Inst. at
                            Heiskell & Badgers Hotel in Third Street below Arch Street, in Commemoration of the birth day of the Father of the
                            Democratic Party and the Author of the Declaration of Independence.
                        The Committee take this opportunity of assuring you of the high esteem and respect entertained for you by
                            themselves and by the members of the Society. Very Respy. Yr. Mo. Obt. Sts.
                        
                            
                                thos. S. Smith
                            
                        
                            W. F Van Amringe
                            John Dallam
                        S W M GrathEphraim Buck
                    